*34Opinion of the Court by
Chief Justice Barker
Dismissing.
The judgment appealed from herein was rendered on the 24th day of June, 1908. The appeal was granted by the clerk of this court on the 7th day of Jiily, 1910.
Section 745, of the Code of Practice, is as follows:
“An appeal shall not be granted except within two years next after the right to appeal first accrued, unless the party applying therefor was then a defendant in the action, and an infant not under coverture; or of unsound mind; or a prisoner who did not appear by his attorney, in which cases an appeal may be granted to such parties, or their representatives, within one year next after their deaths or the removal of their disabilities, whichever may first happen.”
As more than two years elapsed between the judgment and the appeal, and as the appellants are not within the exceptions of the above quoted section of the Code, it follows that the plea of limitation, made by the appellee, must he sustained and the appeal dismissed; and it is so ordered.